                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

GAINES PHOTOGRAPHY, LLC,         )
                                 )
     Plaintiff,                  )
                                 )
v.                               )                    Civil Action No. 6:18-cv-3357
                                 )
BABE RUTH LEAGUE, INC., SUNSHINE )
SIGNS, LLC, and BALLPARKS OF     )
BRANSON, LLC,                    )
                                 )
     Defendants.                 )

                                             ORDER

       The Court, having reviewed the Stipulation of Dismissal with Prejudice for the above-

captioned matter, and being fully advised in the facts and premises, hereby ORDERS that all

claims and counterclaims are hereby dismissed with prejudice. The Court further ORDERS that

each party is responsible for its own attorneys’ fees and costs.



IT IS SO ORDERED.

Dated: January 6, 2020                                         /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge




                                                 1

         Case 6:18-cv-03357-MDH Document 117 Filed 01/06/21 Page 1 of 1
